Case 1:19-cv-24931-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                  CASE NO.: _______________



PAULA RODRIGUEZ,

        Plaintiff,

vs.

CARROT EXPRESS MIDTOWN, LLC,
CARROT EXPRESS, INC., and
MILOP, LLC,

        Defendants.

___________________________________________/

                           DEFENDANTS’ NOTICE OF REMOVAL

        Defendants, Carrot Express Midtown, LLC (“Carrot Express Midtown”), and Milop,

 LLC (“Milop”) (collectively, “Defendants”), hereby remove the state court action described

 below to this Court. In support of this Notice of Removal, Defendants state as follows:

        1.      On or about June 27, 2019, Plaintiff Paula Rodriguez (“Plaintiff”) filed an action

 in in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,

 Case No. 2019-019325-CA-01 (the “State Action”).

        2.      The Complaint asserts claims against Defendants under the Fair Labor Standards

 Act, 29 U.S.C. §201, et seq., (“FLSA”). In Count I, Plaintiff alleges that Defendants violated the

 FLSA by allegedly failing to adequately compensate her for overtime worked. (Compl. ¶¶15-24).

 In Count II, Plaintiff claims she was retaliated against in violation of the FLSA’s anti-retaliation

 provision. (Compl. ¶¶25-29).
Case 1:19-cv-24931-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 2 of 3



          3.        This action is within the original subject matter jurisdiction of this Court pursuant

 to 28 U.S.C § 1331 because Plaintiff’s has asserted claims under the FLSA. See 28 U.S.C § 1331

 (“The district courts shall have original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States.”); 29 U.S.C. § 216(b) (“An action to recover

 the liability prescribed [under the FLSA] may be maintained against any employer . . . in any

 Federal . . . court of competent jurisdiction. . .”).

          4.        Thus, this action is one that may be removed to this Court. See 28 U.S.C §

 1441(a) (“[Any civil action brought in a State court of which the district courts of the United

 States have original jurisdiction, may be removed by . . . defendants, to the district court of the

 United States for the district and division embracing the place where such action is pending.”).

          5.        Further, venue lies within the United States District Court for the Southern

 District of Florida (Miami Division) because the State Action was filed in Miami-Dade County,

 Florida. See 28 U.S.C. 1446(a) (“ A defendant or defendants desiring to remove any civil action

 from a State court shall file in the district court of the United States for the district and division

 within which such action is pending a notice of removal. . . .”).

          6.        Pursuant to 28 U.S.C. § 1446(a), a copy of all process and pleadings served upon

 Defendants, including the Complaint, are attached as Exhibit A. A copy of this Notice of

 Removal is being served upon Plaintiff’s counsel and is being filed with the Clerk of the Circuit

 Court of the Eleventh Judicial Circuit in and for Miami-Dade County (attached as Exhibit B).

          WHEREFORE, Defendants hereby remove the State Action from the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, to the United States District Court for

 the Southern District of Florida (Miami Division).




 4832-0056-9005.2                                     2
Case 1:19-cv-24931-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 3 of 3




 Dated: November 27, 2019           Respectfully Submitted,

                                    s/Miguel A. Morel
                                    Jonathan A. Beckerman (FBN: 568252)
                                    Email: Jonathan.Beckerman@lewisbrisbois.com
                                    Miguel A. Morel (FBN: 89163)
                                    Email: Miguel.Morel@lewisbrisbois.com
                                    Lewis Brisbois Bisgaard & Smith LLP
                                    110 SE 6th Street, Suite 2600
                                    Fort Lauderdale, Florida 33301
                                    Telephone: 954.728.1280
                                    Facsimile: 954.728.1282

                                    Counsel for Defendants,
                                    Carrot Express Midtown LLC and Milop LLC




 4832-0056-9005.2                     3
